{¶ 31} I concur in the majority's analysis and disposition of appellant's first assignment of error.
 {¶ 32} I concur in the majority's decision to overrule appellant's second assignment of error but I would do so because I find the argument raised therein to be moot given our disposition of appellant's first assignment of error.1
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Coshocton County, Ohio, is affirmed in part and reversed in part and remanded.
Costs to be assessed to appellant and appellee equally.
1 Though I concur in the majority's disposition of appellant's two assignments of error, I believe the proper disposition of this appeal is to reverse and remand the matter to the trial court. I do not believe the majority affirms any part of the judgment entry being appealed. I would assess costs solely against appellee.